People v Hamlin (2016 NY Slip Op 04395)





People v Hamlin


2016 NY Slip Op 04395


Decided on June 8, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2013-07789

[*1]People of State of New York, respondent,
vMilton Hamlin, appellant.


Seymour W. James, Jr., New York, NY (Lorraine Maddalo of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Morgan J. Dennehy, and Joyce Adolfsen of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Cyrulnik, J.), dated June 27, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, the Supreme Court properly assessed 20 points against him under risk factor 7 (relationship with the victim). The People demonstrated by clear and convincing evidence that the defendant's relationship with the victim "had been established or promoted for the primary purpose of victimization" (Sex Offender Registration Act: Risk Assessment Guidelines and Commentary [hereinafter SORA Guidelines], at 12 [2006]; see People v Green, 92 AD3d 854; People v Carlton, 307 AD2d 763).
Furthermore, the Supreme Court properly denied the defendant's request for a downward departure from his presumptive designation as a level three sex offender, as the defendant failed to identify and establish the existence of a mitigating factor which was not adequately taken into account by the SORA Guidelines and which would warrant a downward departure in the exercise of the court's discretion (see People v Gillotti, 23 NY3d 841, 861; People v Griffin, 133 AD3d 837; People v Wyatt, 89 AD3d 112, 128).
Accordingly, the defendant was properly designated a level three sex offender.
BALKIN, J.P., HALL, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court